Exhibit 10.32

 

THIS AGREEMENT IS SUBJECT TO BINDING ARBITRATION

PURSUANT TO SECTION 16 HEREIN.

 

ADMINISTRATIVE SERVICES AGREEMENT

 

This Administrative Services Agreement (“Agreement”) is entered into and
effective as of the 27th day of May, 2005, by and between Progressive Physical
Therapy, P.A., a South Carolina professional corporation (hereinafter referred
to as “Progressive PT”); and UCI Medical Affiliates of South Carolina, Inc, a
South Carolina corporation (hereinafter referred to as “Medical Management”).

 

RECITALS

 

WHEREAS, Progressive PT provides physical therapy services to patients.
Progressive PT’s services are performed by employed physical therapists,
pursuant to contracts with independent physical therapists and other therapy
providers (collectively referred to as “Progressive PT Personnel”);

 

WHEREAS, Progressive PT does not own or possess facilities for the provision of
its services nor does it own or possess equipment, furnishings or supplies that
are required for the delivery of physical therapy services;

 

WHEREAS, except for the Progressive PT Personnel, Progressive PT does not
employ, and is not desirous of employing, other personnel who may be necessary
to the proper operation of a therapy practice, including technicians,
administrative and management staff;

 

WHEREAS, Medical Management is in the business of providing comprehensive
management services to medical practices, including the provision of office
space and equipment, the hiring of non-medical personnel, the recruitment of
medical personnel, the provision of billing and collection services, and the
coordination of relationships between physical therapists, primary care
physicians, specialist physicians and hospitals under managed care and other
arrangements;

 

WHEREAS, Medical Management has special expertise and experience in the
operation, management and marketing of the non-medical aspects of medical
clinics similar to the type operated or intended to be operated by Progressive
PT. Medical Management has been and will continue to be primarily involved in
the non-medical development and management of medical facilities. Medical
Management has developed and will continue to develop the non-medical aspects of
a number of facilities where high quality health care has been and will continue
to be provided at low cost because of efficiencies of scale and management
expertise; and

 

WHEREAS, the parties desire that Medical Management provide the above-described
services to Progressive PT, according to the terms and conditions set forth
below.



--------------------------------------------------------------------------------

THEREFORE, the parties hereto, intending to be legally bound, do hereby agree as
follows:

 

1. Definitions.

 

1.1 “Ancillary Services” means services other than medical services, including
but not limited to radiology, health education, pharmacy, pathology and
laboratory, and physical therapy services provided to Progressive PT patients.

 

1.2 “Quality Assurance Program” is the ongoing monitoring of the quality of
Therapy Services through qualitative and quantitative analyses and the
recommendation of quality improvements.

 

1.3 “Utilization Review” means the review of physical therapy provided to
patients for necessity and appropriateness conducted either concurrently with
the provision of the services or retrospectively after they have been rendered,
and which review may result in advice to a physician or therapist that a
reviewed service is not necessary or appropriate or not eligible for
reimbursement under a Payor Agreement, as more fully set forth in Section 3.14.

 

1.4 “Patient” means a person who receives Therapy Services from Progressive PT.

 

1.5 “Payor” means an employer, insurance carrier, health service plan, trust,
nonprofit hospital service plan, governmental unit or any other entity that is
obligated to provide or reimburse health care providers for providing health
care services to a Patient.

 

1.6 “Payor Agreement” means an agreement between a Payor and Progressive PT (or
its authorized representative) under which Progressive PT renders Therapy
Services to Patients.

 

1.7 “Therapy Services” means any physical therapy or other therapy or services
incident thereto that are to be provided by Progressive PT to Patients.

 

2. Term of Agreement. Commencing on the effective date set forth above, this
Agreement shall continue in effect for a period of forty (40) years. It shall
automatically renew for an additional ten (10) year term unless Medical
Management shall provide Progressive PT at least one hundred and twenty (120)
days’ advance written notice of its intention to let the Agreement expire.
Thereafter, it shall renew for successive ten (10) year terms unless either
party shall provide the other at least one hundred and twenty (120) days’
advance written notice of its intention to let the Agreement expire at the end
of any such term prior to the end of such term.

 

3. Obligations of Medical Management.

 

3.1 Facilities. Medical Management shall provide to Progressive PT, for
Progressive PT’s use, suitable facilities in which it can provide the Therapy
Services. Medical Management shall own, enter into a lease, sublease or other
occupancy agreement for each such facility if required by the owner. The
facilities that are subject to this Agreement shall be designated from time to
time exclusively by Medical Management. Each such facility and

 

-2-



--------------------------------------------------------------------------------

hereafter acquired or leased facility so designated by Medical Management is
hereinafter referred to as an “Office”, and all such facilities and hereafter
acquired or leased facilities so designated by Medical Management are
hereinafter referred to as the “Offices.”

 

3.2 Furniture, Fixtures and Equipment

 

3.2.1 During the term of this Agreement and all renewals and extensions hereof,
Medical Management shall provide Progressive PT at each Office at which
Progressive PT performs its Therapy Services, the medical equipment, office
equipment, furniture, fixtures, furnishings and leasehold improvements.

 

3.2.2 The use by Progressive PT of such furniture, fixtures, furnishings, and
equipment shall be subject to the following conditions:

 

3.2.2.1 Title to all such furniture, fixtures, furnishings, and equipment shall
remain in Medical Management and upon termination of this Agreement, Progressive
PT shall immediately return and surrender all such furniture, fixtures,
furnishings, and equipment to Medical Management in as good condition as when
received, normal wear and tear excepted. Progressive PT expressly agrees to
execute any appropriate UCC-1 Financing Statement and UCC-1 Fixture Filings, and
any amendments thereto, if so requested in writing by Medical Management.

 

3.2.2.2 Medical Management shall be fully and entirely responsible for all
repairs and maintenance of all such furniture, fixtures, furnishings, and
equipment; provided, however, that Progressive PT agrees that it will use its
best efforts to prevent damage, excessive wear, and breakdown of all such
furniture, fixtures, furnishings, and equipment, and shall advise Medical
Management of any and all needed repairs and equipment failures.

 

3.3 Development, Management and Administrative Services. During the term of this
Agreement, and all renewals and extensions hereof, Progressive PT hereby engages
Medical Management to serve as Progressive PT’s exclusive manager and
administrator of all non-medical functions and non-therapist services relating
to the operation of the Offices; and Medical Management agrees to furnish to
Progressive PT all of the non-medical development, management and administrative
services as may be needed by Progressive PT in connection with the operation of
the Offices. Such non-medical development, management and administrative
services shall include the following:

 

3.3.1 Bookkeeping and Accounts. Medical Management shall provide all bookkeeping
and accounting services necessary or appropriate to support the Offices,
including, without limitation, maintenance, custody and supervision of all
business records, papers, documents, ledgers, journals and reports, and the
preparation, distribution and recordation of all bills and statements for
professional services rendered by Progressive PT, including the billing and
completion of reports and forms required by insurance companies or governmental
agencies, or other third-party payors (such records, papers, documents, ledgers,
journals and reports shall not be deemed to include patient records and other
records, reports and documents that relate to patient treatment by Progressive
PT’s Therapists hereafter defined in Section 18.3); provided, however, it is
understood that all such business records, papers and documents are the sole

 

-3-



--------------------------------------------------------------------------------

property of Progressive PT, and shall be available for inspection by Progressive
PT at all times, and shall be delivered to Progressive PT upon termination of
this Agreement. Progressive PT shall provide Medical Management with a complete
copy of all such documents, records, and papers at Progressive PT’s expense upon
termination of this Agreement.

 

3.3.2 General Administrative Services. Medical Management shall provide
Progressive PT with overall supervision and management, including the
maintenance and repair, of the Offices, and all furniture, fixtures,
furnishings, equipment and leasehold improvements located in or at the Offices.

 

3.3.3 Contract Administration. Medical Management shall provide Progressive PT
with administrative services to enable Progressive PT to perform on a timely
basis all non-medical aspects of all Payor Agreements. Such services shall
include the preparation and analysis of reports to enable Progressive PT to
provide therapist staffing and supervision at the Offices for the rendering of
efficient, high quality physical therapy care to patients.

 

3.4. Non-Therapist Personnel. Medical Management shall provide such support
personnel to Progressive PT as may be reasonably necessary to enable Progressive
PT to perform Therapy Services at the Offices subject to the following:

 

3.4.1 Medical Management shall provide all support personnel necessary for
Progressive PT’s practice, including, but not limited to, all non-therapist
technical personnel, nurses, receptionists, secretaries, clerks, purchasing and
marketing personnel, janitorial and maintenance personnel, and non-therapist
supervisory personnel as may be deemed reasonably necessary by Medical
Management for the proper and efficient operation of the Office. Notwithstanding
the foregoing, if any billing rules (such as Medicare/Medicaid “incident to”
rules) require Progressive PT to be the employer of certain non-therapist
personnel in order for their services to be reimbursed, then Progressive PT
shall be the employer of such non-therapist personnel (who shall be deemed to be
a portion of the “Progressive PT Personnel”); and

 

3.4.2 Medical Management shall be responsible for hiring and firing all such
support personnel, and shall determine compensation for all such personnel,
including determination of salaries, fringe benefits, bonuses, health and
disability insurance, workers’ compensation insurance, and any other benefits
that each such employee shall receive; and

 

3.4.3 Medical Management shall manage and supervise all such licensed support
personnel employed on behalf of Progressive PT, including, but not limited to
all nurses, x-ray technicians and laboratory technicians, regarding those
aspects of their employment that do not involve performance under the scope of
their licensure; provided, however, that Progressive PT shall manage and
supervise all activities of such licensed support personnel performed under the
scope of their licensure;

 

3.5 Supplies. Medical Management shall acquire and supply to Progressive PT all
medical and non-medical supplies of every kind, name or nature, which may
reasonably be required by Progressive PT for the operations of the Offices.

 

-4-



--------------------------------------------------------------------------------

3.6 Security and Maintenance. Medical Management shall provide Progressive PT
with all services and personnel necessary to provide Progressive PT with proper
security, maintenance, and cleanliness of the Offices and the furniture,
fixtures, equipment, and leasehold improvements located thereat. Additionally,
Medical Management shall furnish to or obtain for Progressive PT all laundry,
linens, uniforms, printing, stationery, forms, telephone service, postage,
duplication services, and any and all other supplies and services of a similar
nature that are necessary in connection with the day-to-day operation of the
Offices.

 

3.7 Therapist Recruiting and Training. Medical Management shall assist
Progressive PT in recruiting, screening and evaluating prospective therapist
employees and therapist contractors for Progressive PT, and Medical Management
shall assist Progressive PT in training Progressive PT’s Therapists in the
delivery of Therapy Services at the Offices in a manner consistent with Medical
Management’s established standards, practices, procedures and policies as may
from time to time be in effect.

 

3.8 Insurance. Medical Management shall use all reasonable efforts to obtain and
maintain in full force and effect during the term of this Agreement, and all
extensions and renewals thereof, commercial general liability and property
insurance that Medical Management deems appropriate to protect against loss in
the nature of fire, other catastrophe, theft, business interruption, public
liability, and non-medical negligence, with minimum coverage limits of
$1,000,000 per occurrence. Medical Management shall use all reasonable efforts
to obtain malpractice insurance for Progressive PT and its therapist employees
in an amount not less than $1,000,000 per incident with a $3,000,000 annual
limit per therapist either on an “occurrence” or on a “claims made” basis, in
its judgment. If obtained on a “claims made” basis, such insurance arrangements
shall include provision for the purchase of “tail coverage” if such coverage is
available at reasonable rates. Medical Management may arrange for such
malpractice insurance or portion thereof, including “tail coverage” to be
underwritten or funded by an entity that is wholly or partially owned by Medical
Management.

 

3.9 Billing and Collection. In order to relieve Progressive PT of the
administrative burden of handling the billing and collection of sums due under
prepaid health plans, fees for therapy, medical, x-ray, laboratory and all
services provided by or on behalf of Progressive PT and for which Progressive PT
may charge, Medical Management shall be responsible, on behalf of and for
Progressive PT and any contract therapists or independent therapy groups or
other organizations providing physical therapy for or on behalf of Progressive
PT, on their respective billheads as their agent, for billing and collecting the
charges made with respect to all therapy, medical, x-ray, laboratory and all
other services provided at the Offices. Progressive PT agrees that it will keep
and provide to Medical Management all documents, opinions, diagnoses,
recommendations, and other evidence and records necessary for the purpose of
supporting the fees charged for all therapy and other services from time to
time. It is expressly understood that the extent to which Medical Management
will endeavor to collect such charges, the methods of collecting, the settling
of disputes with respect to charges, and the writing off of charges that may be
or appear to be uncollectible shall at all times be within the sole discretion
of Medical Management (but subject to all applicable governmental regulations
and the terms and conditions of applicable provider agreements), and that
Medical Management does not guarantee the extent to which any charges billed
will be collected. Progressive PT or its duly authorized agent shall have the
right at all reasonable times, and upon the giving of reasonable notice, to
examine, inspect and copy the records of Medical Management pertaining

 

-5-



--------------------------------------------------------------------------------

to such fees, charges, billings, and collections. At Progressive PT’s request,
Medical Management will re-assign to Progressive PT for collection by
Progressive PT, any accounts which Medical Management has determined to be
uncollectible.

 

3.10 Bank Accounts and Disbursements. During the term of this Agreement, Medical
Management is hereby expressly authorized to, and shall disburse from one or
more bank accounts of Progressive PT, sums for the payment of the Cost of
Therapy Services as that term is defined in Section 7 below, Medical
Management’s compensation and all other costs, expenses and disbursements that
are required or authorized by this Agreement. For administrative convenience,
Medical Management shall maintain said bank accounts.

 

3.11 Market Research. Medical Management shall conduct market research with
respect to rates, charges, competitive conditions, competition and business
opportunities for Medical Management and Progressive PT. Medical Management
shall compile such information and provide marketing reports and analyses to
Progressive PT. All such marketing services shall be conducted in accordance
with the laws, rules, regulations and guidelines of all applicable governmental
and quasi-governmental agencies including, but not limited to, the State Board
of Physical Therapy Examiners.

 

3.12 Contract Negotiations. Medical Management shall negotiate on Progressive
PT’s behalf, contracts with prepaid health plans, preferred provider
organizations, other group plans, independent physician or therapist
associations, hospitals and other health care providers for Progressive PT’s
services at the Offices, for admission of Progressive PT’s Patients for
hospitalization, and for the provision of health care services for Progressive
PT’s Patients by other physicians or therapists with specialties not available
at Progressive PT. Upon request by Medical Management, Progressive PT hereby
agrees to take any action convenient or necessary for Progressive PT to approve
and enter into any such contracts.

 

3.13 Management and Planning Reports. Medical Management shall supply
Progressive PT on a regular, periodic basis, such internal reports as may be
necessary or appropriate for the parties to assist each other in evaluating the
non-medical aspects of the performance and productivity of their respective
employees and contractors as well as in evaluating the efficiency and
effectiveness of the rendition of their respective management and other
non-professional services. Medical Management shall provide Progressive PT with
data and reports for Progressive PT’s exclusive use in conducting Progressive
PT’s physical therapy practice, evaluating the performance of Progressive PT’s
therapists and for other purposes related to maintaining a high level of quality
patient care and improving the efficiency of Progressive PT’s Therapists.
Medical Management shall meet periodically with Progressive PT’s Utilization
Review designees, directors of Offices, Progressive PT’s peer review committees
and other representatives of Progressive PT to review the data and reports
provided by Medical Management, to consult with each other with regard to the
interpretation of such data and reports, to evaluate the application of such
data and reports to the operation of the Offices, and to detect and discuss
trends in Progressive PT’s physical therapy practice at the Offices.

 

3.14 Utilization Review. Medical Management shall establish and administer a
program of Utilization Review of medical care rendered by Progressive PT that is
consistent with the terms of the Payor Agreements, and Progressive PT agrees
that it and its therapists shall adhere to the advice of such program to the
extent that it is consistent with the therapist’s professional judgment.

 

-6-



--------------------------------------------------------------------------------

3.15 Quality Assurance. It is understood that Progressive PT has an established
Quality Assurance Program to assure a standard of care that is consistent with
the laws of the state and federal governments, with the applicable contractual
obligations of Progressive PT, and with the prevailing standards of care in the
community. Medical Management shall assist in the implementation of this Quality
Assurance Program.

 

3.16 Arrangements with Other Providers. The parties hereto acknowledge and agree
that Medical Management may enter into arrangements with health care providers
other than Progressive PT, including specialty physicians, therapists, and
hospitals, for the provision of services to Patients.

 

3.17 Progressive PT Operations. Medical Management shall have exclusive
authority over all decision-making for ongoing Progressive PT major or central
operations, except for the dispensing of Therapy Services. This authority
includes, but is not limited to, the scope of services, Patient acceptance
policies and procedures, pricing of services, negotiation and execution of
contracts, issuance of debt, and establishment and approval of operating and
capital budgets.

 

3.18 Compensation and Selection of Therapists. Medical Management shall have
exclusive decision-making authority over the total compensation of Progressive
PT’s Personnel. Medical Management shall have the authority to establish and
implement guidelines for the selection, hiring and firing of Progressive PT’s
Personnel; without limiting the generality of the foregoing, Progressive PT
shall not employ or contract with any Progressive PT Personnel without the prior
consent of Medical Management.

 

3.19 Notice of Certain Corporate Actions. During the term of this Agreement and
any extension or renewal thereof, (i) if Progressive PT shall desire to amend
its bylaws or its Articles of Incorporation; or (ii) if any capital
reorganization of the Progressive PT, reclassification of the capital stock of
Progressive PT, consolidation or merger of Progressive PT with or into another
corporation, sale lease, or transfer of all or substantially all of the property
and assets of Progressive PT shall desire to be effected; or (iii) if
Progressive PT shall desire to pay any dividend, in shares of stock or cash or
otherwise, or make any distribution upon the shares of its capital stock, then
in any such case, Progressive PT shall cause to be delivered to Medical
Management, at least thirty (30) days prior to the record date fixed for the
purpose of determining shareholders entitled to vote on such action, or to
receive such dividend, distribution, or offer, or to receive shares or other
assets deliverable upon such reorganization, reclassification, consolidation,
merger, sale, lease, transfer, dissolution, liquidation, or winding up, as the
case may be, a notice containing a brief description of the proposed action and
stating such record date.

 

3.20 Proceeds of Sale of Progressive PT and/or Offices. During the term of this
Agreement and any renewal or extension thereof, in the event all or
substantially all the assets of Progressive PT or one or more of the Offices are
sold or otherwise transferred, such sale or transfer shall not be effective
except upon the prior written consent of Medical Management, which may be
withheld for any or no reason, and Medical Management shall be entitled to any
and all the proceeds of such sale or transfer.

 

-7-



--------------------------------------------------------------------------------

4. Compliance with Payor Agreements. Medical Management agrees to perform its
duties hereunder so as to comply with Progressive PT’s obligations under the
Payor Agreements.

 

5. Conduct of Physical Therapy Practice. Progressive PT shall be solely and
exclusively in control of all aspects of the delivery of Therapy Services in its
practice. The rendition of all physical therapy professional services,
including, but not limited to, diagnosis, treatment, therapy, and the
supervision of preparation of medical reports shall be the responsibility of
Progressive PT. Except as otherwise set forth herein, Progressive PT shall have
the sole right and authority to hire, employ, train, supervise, terminate and
compensate all of the Progressive PT Personnel. Medical Management shall have
the authority to establish fees or charges for the rendition of such services.
Progressive PT agrees to assign a therapist licensed in the State of South
Carolina to act as its Physical Therapy Director and to assure that its Offices
are adequately staffed during operating hours with such physical therapy
personnel as may be necessary to efficiently carry out the practice of physical
therapy at such Offices, all of whom shall be duly licensed by the state in
which they practice.

 

6. Exclusivity. During the term of this Agreement, Progressive PT agrees not to
contract for or to obtain management or administrative services with any
organization other than Medical Management.

 

7. Medical Management’s Compensation.

 

7.1 Definitions.

 

7.1.1 “Books and Records” means Progressive PT’s books of account, accounting
and financial records and all other records relating to and used in the conduct
of Medical Management’s duties hereunder and also used in the preparation of
reports and financial statements. The books and records at all times shall be
correct and complete and contain correct and timely entries made with respect to
transactions entered into pursuant hereto in accordance with GAAP.

 

7.1.2 “Cost of Therapy Services” means any and all expenses of Progressive PT
with respect to providing services at the Offices or related in any way to the
business of Progressive PT, including, without limitation, the aggregate
compensation of Progressive PT Personnel, plus the cost of such Progressive PT
Personnel’s benefits, including, but not limited to, vacation pay, sick pay,
health care expenses, Progressive PT’s share of Progressive PT Personnel’s
employment and payroll taxes, professional dues, and other expenses and payments
required to be made to or for said Progressive PT Personnel, pursuant to
employment agreements or otherwise, including expense reimbursements and all
discretionary bonuses, incentives, and/or payments based on profitability or
productivity paid or accrued for Progressive PT Personnel at said Offices; and
also includes the cost of Ancillary Services requested by Progressive PT
Personnel on behalf of Progressive PT’s Patients and the cost of malpractice
insurance for Progressive PT and Progressive PT Personnel.

 

-8-



--------------------------------------------------------------------------------

7.1.3 “GAAP” means at any particular time generally accepted accounting
principles as in effect at such time. Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations
hereunder shall be computed unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method of
valuation as used in the preparation of Medical Management’s financial
statements.

 

7.1.4 “Net Revenues” means all Revenues net of allowances for uncollectible
accounts.

 

7.1.5 “Revenues” means all amounts assigned and paid hereunder by Progressive PT
to Medical Management pursuant to Subsection 7.2.

 

7.2 Assignment to Medical Management. Progressive PT hereby assigns to Medical
Management all of Progressive PT’s rights and interest in all sums which
Progressive PT receives or becomes entitled to receive for the performance of
Therapy Services by employees of Progressive PT and from charges by Progressive
PT for supplies and other items for which Progressive PT is entitled to charge
as reflected in invoices issued by Progressive PT with respect to the Offices.
Notwithstanding the foregoing, no assignment shall be made of any sums or rights
to payment, the assignment of which is prohibited by law (e.g., amounts
receivable from Medicare claims). In lieu of assignment of the payments
described above, Progressive PT hereby agrees to pay to Medical Management an
amount equal to the amount of any such payments within two (2) business days of
receiving such payments.

 

7.3 Remittances on Behalf of Progressive PT. Medical Management shall pay on
Progressive PT’s behalf from the Net Revenues the Cost of Therapy Services.
Medical Management shall have access to the Books and Records for the purpose of
determining payments to be made under this Subsection 7.3.

 

7.4 Medical Management’s Compensation. As compensation for the provision of its
services hereunder, Medical Management shall receive the balance, if any, of the
Net Revenues remaining after payments of the Costs of Therapy Services as set
forth in Section 7.3.

 

8. Records.

 

8.1 Medical Management agrees to maintain documentation of source data related
to quality assurance, Utilization Review and cost and utilization reports
prepared for and/or submitted to Progressive PT for a period of at least five
(5) years from the close of the contract period specified in this Agreement.

 

8.2 Medical Management agrees to make all of its books and records pertaining to
the services furnished under the terms of this Agreement (subject to applicable
ethical and legal confidentiality requirements) available for inspection,
examination or copying by duly authorized representatives of Progressive PT.

 

-9-



--------------------------------------------------------------------------------

9. Insurance and Indemnification.

 

9.1 Medical Management shall confirm that any therapist provider used by
Progressive PT to serve the needs of Patients shall have professional liability
insurance or protection limits of coverage as follows: at least $1,000,000 per
occurrence and $3,000,000 annual aggregate for said therapist. Medical
Management shall provide evidence of the above-described coverage to Progressive
PT upon request.

 

9.2 Progressive PT further agrees, during the term of this Agreement, to
indemnify and hold harmless Medical Management against any claims or liabilities
arising under this Agreement that are the sole responsibility of Progressive PT
or its employees or agents.

 

10. Confidentiality.

 

10.1 Patient Records. All Patient records, reports and information obtained,
generated, or encountered relating to Offices, which have not and hereafter are
not designated by Medical Management as being Medical Management’s property,
shall at all times be the property of Progressive PT and so long as in the
possession, use or control of either party, shall be kept in the strictest
confidence by both parties. Medical Management shall instruct all of its
personnel to keep confidential any such information, as well as any financial,
statistical, personnel, and Patient information obtained or encountered relating
to Progressive PT or to Progressive PT’s operations. Both parties agree to
comply with all applicable laws, regulations and professional standards
concerning the confidentiality of Patient records.

 

10.2 Proprietary Information. Progressive PT recognizes that due to the nature
of this Agreement, Progressive PT will have access to information of a
proprietary nature owned by Medical Management including, but not limited to,
any and all computer programs (whether or not completed or in use) and any and
all operating manuals or similar materials, which constitute the non-medical
systems, policies and procedures, and methods of doing business developed by
Medical Management for the operation of facilities managed by Medical
Management. Consequently, Progressive PT acknowledges and agrees that Medical
Management has a proprietary interest in all such information and that all such
information constitutes confidential and proprietary information and is the
trade secret property of Medical Management. Progressive PT hereby waives any
and all right, title and interest in and to such trade secrets and confidential
information and agrees to return all copies of such trade secrets and
confidential information related thereto to Medical Management, at Progressive
PT’s expense, upon the termination of the Agreement.

 

Progressive PT further acknowledges and agrees that Medical Management is
entitled to prevent its competitors from obtaining and utilizing its trade
secrets and confidential information. Therefore, Progressive PT agrees to hold
Medical Management’s trade secrets and confidential information in strictest
confidence and not to disclose or allow to be disclosed such trade secrets
and/or confidential information, directly or indirectly, to any person or entity
other than those persons or entities who are employed by or affiliated with
Medical Management or Progressive PT, without the prior written consent of
Medical Management. Progressive PT shall not, either during the term of this
Agreement, or at any time after the expiration or sooner termination of this
Agreement, disclose to anyone other than persons or entities who are employed by
or affiliated with Medical Management or Progressive PT any confidential or

 

-10-



--------------------------------------------------------------------------------

proprietary information or trade secret information obtained by Progressive PT
from Medical Management, except as otherwise required by law. Progressive PT
agrees to require each independent contractor and employee of Progressive PT,
and any such persons or entities to whom such information is disclosed for the
purpose of performance of Medical Management’s or Progressive PT’s obligations
under this Agreement, to execute a “Confidentiality Agreement” in a form
acceptable to Medical Management.

 

Progressive PT acknowledges and agrees that a breach of this Section 10 will
result in irreparable harm to Medical Management which cannot be reasonably or
adequately compensated in damages, and therefore Medical Management shall be
entitled to injunctive and equitable relief to prevent a breach and to secure
enforcement thereof, in addition to any other relief or award to which Medical
Management may be entitled.

 

11. Cooperation.

 

11.1 Progressive PT and Medical Management agree that they shall at all times
maintain an effective liaison and close cooperation with each other to
facilitate provision of high quality and cost effective health care to Patients.

 

11.2 Each of the parties agrees to cooperate fully with each other in connection
with the performance of their respective obligations under this Agreement, and
both parties agree to employ their best efforts to resolve any dispute that may
arise under or in connection with this Agreement. Subject to Medical Management
maintaining the confidentiality of Patient records and Progressive PT’s
confidential information, Progressive PT shall provide to Medical Management
full and complete access to Progressive PT’s premises, and to Progressive PT’s
charts, books, and records, in order that Medical Management can perform its
functions hereunder.

 

11.3 During the term of this Agreement, Progressive PT shall not add facilities
or clinics for the practice of physical therapy by Progressive PT’s therapists
without the prior approval of Medical Management.

 

11.4 Notwithstanding any other provisions contained herein, Medical Management
shall not be liable to Progressive PT, and shall not be deemed to be in default
hereunder, for the failure to perform or provide any of the supplies, services,
personnel, or other obligations to be performed or provided by Medical
Management pursuant to this Agreement if such failure is a result of a labor
dispute, act of God, or any other event that is beyond the reasonable control of
Medical Management.

 

12. License of Intellectual Property. During the term of this Agreement and any
extensions or renewals thereof, each party hereto hereby grants royalty free to
the other party hereto the non-exclusive right and license to use any and all
trademarks, trade names, service marks, logos, and other intellectual property
rights owned by the granting party. The licensed intellectual property and any
goodwill associated therewith are and shall at all times remain the property of
the granting party.

 

13. Progressive PT Patient Grievances. Medical Management agrees to comply with
the complaint, grievance and disenrollment policies of Payors in resolving any
Patient grievances

 

-11-



--------------------------------------------------------------------------------

related to the provision of Therapy Services by Progressive PT. Progressive PT
shall bring to the attention of Medical Management all applicable complaints or
grievances involving Progressive PT, and Medical Management shall promptly, in
accordance with any applicable Payor procedures, investigate such complaints and
use its best efforts to resolve them in a fair and equitable manner. Medical
Management agrees to notify Progressive PT monthly of any complaints from
Patients and of actions taken or proposed with respect to the disposition of
such complaints.

 

14. Professional Training and Licensing Standards.

 

14.1 Medical Management warrants that any provider that it engages to provide
services to Patients is in compliance with applicable local, state, and federal
laws, regulations and/or licensing requirements relating to the provision of
services that they will provide.

 

14.2 Progressive PT shall provide Medical Management with a copy of credentials
requirements and agrees to provide Medical Management with documentation that
each therapist providing services to Progressive PT Patients is appropriately
licensed, credentialed and/or certified. This documentation will include proof
of licensure and/or certification and specialty certification, as applicable.
This documentation shall be maintained on file by Medical Management and
reviewed by Progressive PT and Medical Management on an annual basis.
Progressive PT will maintain oversight responsibility to assure that all
therapists are appropriately licensed, credentialed and/or certified.

 

15. Non-Discrimination.

 

15.1 In the performance of this contract, Progressive PT and Medical Management
shall not unlawfully discriminate against any employee or applicant for
employment because of race, religion, color, national origin, ancestry, physical
or psychological disability, medical condition, marital status, age, gender, or
sexual orientation. Progressive PT and Medical Management shall insure that the
evaluation and treatment of their employees and applicants for employment are
free of such discrimination and shall comply with all the provisions of law
applicable thereto.

 

15.2 The applicable regulations of law relating to the treatment and evaluation
of employees and applicants for employment are incorporated into this Agreement
by reference and made a part hereof as if set forth in full. Progressive PT and
Medical Management shall give written notice of their obligations under this
clause to labor organizations with which they have a collective bargaining or
other agreement.

 

16. Arbitration. If a dispute or matter in controversy arises between the
parties hereto which they are unable to resolve to their mutual satisfaction
within ten (10) days of written notice from one to the other of the existence of
such dispute, then either party may notify the other party in writing (the
“Notice”) that the dispute be submitted to binding arbitration as provided
herein. The arbitration panel shall consist of three (3) arbitrators, one of
whom shall be selected by Medical Management, one of whom shall be selected by
Progressive PT, each within ten (10) days of the Notice, and the third shall be
selected by the first two arbitrators within ten (10) days of their selection.
If either party shall fail to make a selection within ten (10) days, the first
arbitrator shall select the remaining two (2). In the event that any arbitrator
shall resign or

 

-12-



--------------------------------------------------------------------------------

otherwise fail to perform his or her duties, such arbitrator’s successor shall
immediately be selected by the party who selected such arbitrator in the first
instance. The arbitration panel shall have the authority to assess costs and
shall award attorneys’ fees. Either party may have recourse to the courts for
enforcement of the award of the arbitration panel. Notwithstanding any provision
of this Section 16, the arbitration panel shall have no authority to override
Medical Management’s exclusive authority over the ongoing major or central
operations of Progressive PT, as specifically set forth in Subsection 3.17 and
as otherwise set forth in this Agreement. With respect to any dispute brought by
Progressive PT, the arbitration panel and any court of competent jurisdiction
may order termination of this Agreement only upon a finding beyond a reasonable
doubt that Medical Management (a) was grossly negligent, (b) committed a
fraudulent act, or (c) committed illegal acts.

 

17. Waiver of Violation. The waiver by either party of a breach or violation of
any provision of this Agreement shall not operate as or be construed as a waiver
of any subsequent breach thereof.

 

18. Miscellaneous.

 

18.1 Enforceability. If any provision of this Agreement shall be for any reason
invalid or unenforceable, the remaining provisions shall nevertheless be
enforceable.

 

18.2 Amendments. This Agreement constitutes the entire written understanding
between the parties and may only be amended by Medical Management providing
notice to Progressive PT of such amendment.

 

18.3 Independent Relationship. In the performance of this Agreement, it is
mutually understood and agreed that all therapists providing Therapy Services at
any of the Offices are at all times acting and performing as employees of
Progressive PT or as independent contractors with Progressive PT (“Progressive
PT’s Therapists”) and not employees or agents of Medical Management. Medical
Management shall neither have nor exercise any control or direction over the
methods by which Progressive PT or Progressive PT’s Therapists shall provide
physical therapy services. The function of Medical Management is to provide
Progressive PT with all non-Therapy Services in a competent, efficient, and
satisfactory manner. Progressive PT and Progressive PT’s Therapists shall have
no claim under this Agreement or otherwise against Medical Management for
workers’ compensation, unemployment compensation, sick leave, vacation pay,
retirement benefits, Social Security benefits, or any other employee benefits,
all of which shall be the sole responsibility of Progressive PT. Since
Progressive PT’s Therapists are not employees of Medical Management, Medical
Management shall not withhold on behalf of Progressive PT’s Therapists, pursuant
to this Agreement, any sums for income tax, unemployment insurance, Social
Security, or otherwise pursuant to any law or requirement of any governmental
agency, and all such withholding, if any is required, shall be the sole
responsibility of Progressive PT. Progressive PT shall indemnify and hold
harmless Medical Management from any and all loss or liability arising with
respect to any of the foregoing benefits or withholding requirements.

 

18.4 Assignability. This Agreement and all rights and obligations hereunder may
not be assigned by Progressive PT without the prior written consent of Medical
Management which may be withheld for any or no reason. Medical Management may
assign this Agreement or any or all rights and obligations hereunder at any time
upon notice to Progressive PT.

 

-13-



--------------------------------------------------------------------------------

18.5 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of South Carolina.

 

[SIGNATURE PAGE ATTACHED]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Administrative Services
Agreement to be executed and delivered by their duly authorized representatives
as of the date first above written.

 

UCI MEDICAL AFFILIATES OF SOUTH CAROLINA, INC.

 

By:  

/s/ Jerry F. Wells, Jr.

--------------------------------------------------------------------------------

    Jerry F. Wells, Jr. Title:   Executive Vice-President and     Chief
Financial Officer

 

Address:

 

4416 Forest Drive

Columbia, South Carolina 29206

 

PROGRESSIVE PHYSICAL THERAPY, P.A.

 

By:  

/s/ Barry E. Fitch, P.T.

--------------------------------------------------------------------------------

    Barry E. Fitch, P.T. Title:   President

 

Address:

 

100 Jimmy Love Lane

Columbia, South Carolina 29212

 

-15-